The nature and purpose of the special legislation, under which the appeal to the Superior Court in the present case was brought, were somewhat fully considered in the case of Toof v. New Haven, 73 Conn. 543. Among other things, that case, in effect, holds (1) that this legislation does not repeal, abrogate, nor suspend the General Statutes regulation the annual laying and collecting of taxes in New Haven, but leaves them in full force and effect; (2) that it is of a temporary nature, passed for the accomplishment of a special purpose, namely, the making of a list of the kind described in the Special Acts, through the special agents named therein, which list, when completed, was to be used only for the special purpose stated in those Acts.
The appeal to the Superior Court in the present case, like the one in the Toof Case, was taken solely from the doings of these special legislative agents in making such list; and its sole purpose and object was to have a certain valuation of real estate in that list reduced, or otherwise made to correspond with what was alleged to be the taxable value of such property. Those empowered to make this list were not, in *Page 648 
making it, engaged in preparing a tax or assessment list of any kind. They were to make a revaluation of all taxable real estate in New Haven, and were to value it "as of the first day of October, 1894." They were persons well qualified for such a work, and were given ample time and opportunity to do the work. The result of their labors was to be embodied in a readily accessible and permanent form in this list, which was to contain, among other things, a valuation upon every piece of taxable real estate in New Haven, separately described and identified. A list so made would undoubtedly serve, and was intended to serve, a highly useful purpose in the preparation of tax or assessment lists; but it was not itself such a list, and was not intended to be. It was to be used in making the next assessment lists after its completion, as the basis of real estate valuations therein, in much the same way as in common practice assessment lists of a previous year are used as the basis of the next succeeding lists; that is to say, it was to be used as a source of reliable information as to taxable real estate and its valuations, in making the next assessment lists; and it was undoubtedly, expected that it would, in that way, affect the valuations of real estate in subsequent lists for some time. Undoubtedly, too, greater weight would be, and in most cases ought to be, given to a list so made, than would ordinarily be given to the ordinary assessment lists of a preceding year; but still, under the Special Acts, this list was to serve only as an aid and not as a fetter to those charged with the duty of making the assessment lists in New Haven. The valuations in that list might guide, but did not bind them.
After this list was made, it was still the duty of the assessors and board of relief, in making up the assessment lists and the abstract thereof, next after October 1st, 1900, to make and perfect them according to law, and thus to put their own valuations upon real estate as of October first of that year, as the law requires them to do; and in doing this they were not legally bound by the valuations in the list made under this special legislation. Nor was the taxpayer legally bound by the valuations in that list, but only by those *Page 649 
made by the assessors and board of relief, and from their valuations, upon certain conditions, he had the right of appeal to the courts under the General Statutes. These results must follow, unless this special legislation can be regarded as suspending, in New Haven, temporarily, the operation of the General Statutes regulating the assessment and collection of taxes; but, looking at the three Acts as a whole, as we think we must, we do not think this legislation can be so regarded. Had the Act of 1895 remained unchanged, it might, perhaps, be plausibly claimed that the provision therein, that the list when completed should "constitute the grand list of the city and town of New Haven for the year 1898," by implication at least, partially suspended for that year, in New Haven, the operation of the General Statutes aforesaid; but the Act of 1899 radically changed this provision. That Act provided, not that the list should be "the grand list," but only that it should "constitute the basis of the grand list," "subject to such additions and alterations as may thereafter be made according to law." Looking at this special legislation as a whole, we think that it does not expressly, nor by necessary implication, suspend, in New Haven, even temporarily, the General Statutes relating to the assessment and collection of taxes, but contemplates that they shall operate and be acted upon just as if these Special Acts had never been passed.
From this view of the nature and purpose of this special legislation, we think the duties to be performed in perfecting the list called for by it, whether performed by the legislative agents or by the court, are administrative and not judicial. The things to be done by the legislative agents, and by the court on appeal, were all parts of one process prescribed in the Special Acts for the perfection of this list, and having for their sole end the completion of that list for the purposes it was designed to subserve. It is contended that the "appeal" allowed by this special legislation is in effect a process for calling into action the judicial power of the court to prevent the collection of an unjust or an illegal tax, similar to the process allowed under § 3860 of the General *Page 650 
Statutes, as explained in Ives v. Goshen, 65 Conn. 456; but the answer to this is that this special legislation does not authorize such a process, because the question of unjust or illegal taxation is in no way involved in such an appeal. The valuation appealed from in such case is not an assessment valuation, nor a valuation that fixes the amount of a tax, nor a valuation that in any way affects the legal rights of anybody in the way of unjust or illegal taxation, or otherwise. The court, in acting upon such an appeal, is taking part in an administrative act pure and simple, which, when completed, legally affects nobody, legally binds nobody, settles no rights, redresses no wrongs, and can only serve the convenience of administrative officers in performing their duties. In such an appeal the plaintiff is not, and cannot be, legally injured by the valuations of which he complains; and consequently the redress which he asks, and which the court is empowered to grant, is not legal redress at all. The valuation which the court is asked to make in such cases is not made in the exercise of any judicial power or function, nor is it made as incident to the exercise of any such power or function; it is made as part of an administrative act or process, for a purpose purely administrative; and it is an act which, under this legislation, is required of the Superior Court as a court and not as a special statutory tribunal. We think such action as is required of the court under this special legislation falls clearly without the limits of the judicial department. If the court can be empowered to aid others in performing the work called for by this special legislation, it is difficult to see why it cannot be empowered to do the entire work without the aid of others; and, if this be so, then it is still more difficult to see why it cannot be empowered to do any administrative act whatsoever.
Upon the view here taken of the nature and purpose of the special legislation in question, we are constrained to hold that in so far as it attempts to confer jurisdiction upon the Superior Court, it is, to that extent, unconstitutional, for the reasons given in Norwalk Street Ry. Co.'s Appeal,69 Conn. 576, which need not here be repeated. *Page 651 
The decision in Toof v. New Haven, 73 Conn. 543, was so strongly suggestive of the question now before us, that we felt bound to exclude any implication that a settlement of that question was involved in that decision. At the same time we there plainly intimated that the question ought not to be raised. The legislation in question is confined in its effects to one town, is of a temporary character, and cannot foreclose the rights of any one; and the court properly enough, in the Toof Case, refrained from considering or expressing any opinion upon the question raised in this case, for it seemed that the interests of all concerned, and especially of this defendant, would be best subserved by following such a course. But the defendant takes a different view of the matter, and in this case directly raises the question whether the Superior Court has jurisdiction over appeals of the kind here in question, in such a way that we are compelled to meet it and decide it. That is the only question arising upon the record that is reserved for our advice, and for the reasons given it must be answered in the negative.
   The Superior Court is advised to grant the defendant's motion, and to erase the case from the docket.
In this opinion ANDREWS, C. J., HAMERSLEY AND HALL, Js., concurred.